Bloodworth, J.
1. Where a demurrer to an indictment is overruled, and no exceptions pendente lite are filed, and upon the trial of the case the defendant is convicted, and a motion for a new trial is made and overruled, and a bill of exceptions complaining of these rulings is filed in twenty days from the date of the refusal of a new trial, but not in twenty days from the overruling of the demurrer, the exceptions to the refusal of a new trial can be considered, but the exceptions to the overruling of the demurrer can not. In all criminal cases, before the bill of exceptions can be considered, it should be tendered and signed within twenty days from the rendition of the decision complained of. Penal Code, § 1102; Civil Code, § 6153. “Error in ruling upon a demurrer in a criminal ease must be made the ground of a special exception preserved pendente lite, or must be presented in a bill of exceptions which has been certified within twenty days from the ruling of which complaint is made.” Wheeler v. State, 4 Ga. App. 325 (6) (61 S. E. 409). See Banks v. State, 114 Ga. 115 (39 S. E. 947) ; Trammell v. Shirley, 38 Ga. App. 710, 713 (145 S. E. 486), Rule 4, and cit.
2. There is no merit in any of the grounds of the motion for a new trial based upon the refusal to give to the jury certain requested instructions. Moreover, no one of these grounds is in proper form for consideration, for the reason that they fail to allege that the requested charge was pertinent and applicable to the facts of the case. Pope v. Callaway, 39 Ga. App. 70 (4) (146 S. E. 518), and cit.
3. Eor no reason alleged did the court err in giving the instructions complained of in special grounds 6 and 7 of the motion for a new trial.
4. The evidence supports the verdict, which has the approval of the judge who tried the ease, and no error is shown to have been committed on the trial. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Luke, J., eonour.